Citation Nr: 1218757	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity injury residuals with traumatic arthritis prior to May 21, 2005.  

2.  Entitlement to a rating in excess of 30 percent for right lower extremity injury residuals with traumatic arthritis prior to February 28, 2009.  

3.  Entitlement to an extraschedular rating for right lower extremity injury residuals with traumatic arthritis.  

4.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 1971, from September 1972 to August 1974, and from November 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 1998, the RO denied TDIU.  The notice of disagreement with that decision was received in May 1998.  The statement of the case on the TDIU issue was sent to the Veteran and his attorney in May 1999.  In a letter dated in June 1999, the Veteran's attorney, wrote that the Veteran was making two claims: for TDIU and increased ratings.  The TDIU issue was developed for appellate consideration and remanded by the Board in March 2001.  

In a September 1998 decision, the Board granted a 20 percent rating for the service-connected residuals of a right ankle injury with traumatic arthritis, the maximum rating assignable for limitation of ankle motion under Diagnostic Code 5271.  In a rating decision dated in May 1999, the RO assigned an effective date of November 1996.  The Veteran's attorney filed a notice of disagreement with the May 1999 rating decision.  

A November 2002 rating decision consolidated the claims.  It granted a convalescence rating for the right ankle but otherwise continued the 20 percent rating.  It also continued the denial of TDIU.  

The Board denied both claims in June 2003.  In March 2004, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR), vacated the Board's June 2003 decision and remanded the matters to the Board.  The Board remanded the issues in July 2004 and February 2005.  In October 2005, the Board noted that recent surgery involved the right subtalar joint and assigned a 30 percent rating under diagnostic code 5284, for injuries of the foot.  Because the 2005 Board decision broadened the service-connected disability, from that point forward, the Board has referred to it as a lower extremity disability, rather than simply an ankle disability.  

The Veteran again appealed to the Court, which vacated the October 2005 Board decision to the extent that it denied a rating in excess of 30 percent for the service-connected right lower extremity disability and TDIU.  

In February 2008 and December 2008, the Board remanded the issues.  In September 2009, a Decision Review Officer (DRO) at the RO granted a 40 percent rating for the service-connected right lower extremity disability, effective July 23, 2009, a 100 percent rating based on surgery and convalescence, effective July 23, 2009, and a schedular 40 percent evaluation under Diagnostic Code 5284, effective October 1, 2009.  The Veteran did not disagree with those evaluations.  The Board notes that 40 percent is the maximum rating assignable for a disability below the knee.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165 (2011).  

In March 2010, the Board denied a rating in excess of 10 percent for residuals of a laceration of the left great toe with partial amputation.  The Board also remanded the right lower extremity and TDIU issues for VA records and an addendum to the medical opinion.  The Agency of Original Jurisdiction (AOJ) obtained VA clinical records from August 2009 to April 2010 and associated them with the claims folder.  The AOJ also associated subsequent records from May 2010 through December 2011 with the Veteran's electronic claims file (Virtual VA).  The Board has reviewed all of these records and finds that the records request in the March 2010 remand has been fully complied with.  

The Board also finds that the request for a medical opinion has been fully complied with.  In its March 2010 remand, the Board requested that the physician who previous examined the Veteran provide supplemental comments as to "whether the Veteran's right ankle injury residuals may be characterized as moderate, moderately-severe, or severe."  In May 2011, November 2011, and February 2012, the doctor stated that the disability was moderate.  This fully responds to the Board's request for an opinion.  The Board also specified that the doctor should review the claims folder in reaching his decision and he stated that he did.  The Board also asked that, in reaching his conclusion, the doctor consider whether the clinical findings show distinct time periods when the right ankle disability exhibited symptoms that would warrant different conclusions.  This request was forwarded to the doctor with the opinion request and he responded that the disability was moderate.  This response was adequate because the Board only asked that he consider different time periods and did not specifically request an explanation for each time period.  Special wording is not required.  In plain English usage, a response must be understood in light of the question.  So, when the Board asked that the medical evidence from 1997 be considered and the doctor responds that he did consider the record and the disability was moderate, the only reasonable way to understand the response is that it covers the entire period of time.  Thus, the Board finds that its request for an opinion has been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also notes that the AOJ readjudicated the claims and issued a supplemental statement of the case in March 2012.  Since the requirements of the March 2010 remand have been fully completed the Board proceeds with its review of the appeal.    

The issues of entitlement to service-connection for a back disorder and other physical problems, as incurred in service or secondary to the service-connected right lower extremity injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  As of the failed attempt at subtalar fusion on May 15, 2003, the service-connected right lower extremity injury residuals with traumatic arthritis involved the subtalar joint and resulted in loss of use of the right lower extremity.  

2.  Prior to May 15, 2003, the evidence does not clearly show that the service-connected right ankle injury involved other joints, such as the subtalar joint, or that the Veteran had lost the use of his right lower extremity.  

3.  Prior to May 15, 2003, the service-connected disability was manifested by no more than a marked limitation of ankle motion.  

4.  The service-connected right lower extremity injury residuals with traumatic arthritis do not result in an exceptional disability picture such that the available schedular evaluations for the service-connected disability are inadequate.  

5.  The service-connected right lower extremity injury residuals with traumatic arthritis do not result in marked interference with employment or necessitate frequent periods of hospitalization beyond that contemplated by the rating schedule.  

6.  The service-connected disabilities are not of sufficient severity as to prevent the Veteran from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent and no more, for right lower extremity injury residuals with traumatic arthritis and loss of use were met as of May 15, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350(a)(2), 4.7, 4.63, 4.68, 4.71a, Diagnostic Codes 5165, 5284 (2011).  

2.  The criteria for a rating in excess of 20 percent for right lower extremity injury residuals with traumatic arthritis were not met prior to May 15, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).  

3.  The criteria for an extraschedular rating for right lower extremity injury residuals with traumatic arthritis have not been met at any time.  38 C.F.R. § 3.321 (2011).  

4.  The Veteran does not have service-connected disabilities which are sufficient to produce unemployability without regard to advancing age.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In a letter dated in May 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2008 notice discussed the evidence required for extraschedular and total ratings.  It also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In March 2007, the Court noted that the Veteran contended that VA had not provided adequate notice under 38 U.S.C.A. § 5103(a).  The Court did not rule on that argument but vacated and remanded the October 2005 Board decision on other grounds.  The Court stated, "In as much as a remand is warranted, [the Veteran] may present below his argument that notice was inadequate."  However, neither the Veteran nor his representative has presented any such argument.  Neither has alleged any specific deficiency in VA's notice to them, nor has either one alleged that they would have presented different evidence or arguments had they received different notice.  In fact, neither the Veteran nor his representative has requested another remand for any additional notice.  

The Board has reviewed all notices sent to the Veteran and his representative, and finds that they meet the requirements of the Veterans Claims Assistance Act of 2000 and subsequent legislation, 38 U.S.C.A. § 5103a, et.seq.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Evaluation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Ankle dorsiflexion (the front of the foot going up) has a normal range from 0 degrees to 20 degrees.  Ankle plantar flexion (the front of the foot going down) has a normal range from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  Thus, the ankle has a total normal range of motion of 65 degrees from 20 degrees dorsiflexion to 45 degrees plantar flexion.  

Malunion of the tibia and fibula will be rated as 10 percent disabling with slight ankle disability, 20 percent disabling with moderate ankle disability, and 30 percent disabling with a marked ankle disability.  A 40 percent rating requires a nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  

Ankylosis of the ankle will be rated as 20 percent disabling when the ankle is fixed in plantar flexion of less than 30 degrees.  A 30 percent rating will be assigned when the ankle if fixed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating will be assigned if the ankle is fixed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  40 percent is the highest rating assignable under these criteria and is also the highest rating provided by the rating schedule for the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  

A limitation of ankle motion will be rated as 10 percent disabling where moderate and 20 percent disabling where marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  There is no compensable rating for a mild or slight limitation of ankle motion.  38 C.F.R. § 4.31 (2011).  

Ankylosis of the subastragalar or tarsal joint will be rated as 10 percent disabling if in a good weight bearing position and as 20 percent disabling if in a poor weight bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2011).  

Malunion of the os calcis or astragalus with a moderate deformity will be rated as 10 percent disabling.  A marked deformity will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2011).  There is no compensable rating for a mild or slight deformity due to malunion of the os calcis or astragalus.  38 C.F.R. § 4.31 (2011).  

Residuals of an astragalectomy will be rated as 20 percent disabling.  This is the only evaluation under this rating code.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2011).  

Foot injuries will be rated as 10 percent disabling where moderate, 20 percent disabling where moderately severe, and 30 percent disabling where severe.  Actual loss of use of the foot will be rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  There is no compensable rating for a mild or slight foot injury residuals.  38 C.F.R. § 4.31 (2011).  

Loss of use of a foot will be held to exist when no effective function remains other than that which is served by an amputation stump below the knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of the extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011).  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  Amputation of the leg not improvable by prosthesis controlled by natural knee action will be rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2011).  Amputation of the leg at a lower level permitting a prosthesis will be rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2011).  

Lay Statements

In its March 2007 decision, the Court found that the Board failed to provide an assessment of the Veteran's statements.  The Veteran has submitted several statements in support of his claim.  In June 2008, VA received a statement that summarized his previous statements.  He recounted his right ankle injury in service.  He asserted that he was currently experiencing great physical pain throughout his body due to overcompensating for the injury.  He asserted that his service-connected ankle injury resulted in muscle spasms, lower back pain, numbness in his feet, chronic arthritis, limited body motion, uncoordinated walking, constant swelling, tiredness, and severe pain.  He also blamed the ankle disability for falls leading to a fractured shoulder, nerve damage, poor circulation, ankle and back pain.  He asserted that treatment had only made things worse.  The screws in his foot seemed to keep moving around and prevent him from applying weight and incapacitating his mobility.  

There are several statements from lay witnesses, dated in March 1998.  The witnesses had been in a construction class with the Veteran.  A. J, wrote that the Veteran was having a problem getting around with his right ankle and was using a cane.  The witness further stated that the Veteran was unable to continue working due to his disabilities.  W. G. provided similar information.  G. S. M. wrote that the Veteran had a bad right ankle and had to limp.  They had taken a construction class, but after 8 days the Veteran was unable to work because of his disabilities.  S. E. K. provided similar information.  In April 2001, a lay witness wrote of knowing the Veteran for a number of years and knowing him to be in bitter pain from his ankle.  It caused him to walk with a limp.  Also in April 2001, C. R. reported seeing the Veteran in unbearable pain from his right ankle condition.  He walked with a limp.  He was very limited in walking and standing due to severe pain.  In a statement dated in September 2004, W. W. reported knowing the Veteran for numerous years.  He had observed the Veteran suffering from severe, chronic pain as the result of his right ankle injuries.  Those injuries had incapacitated the Veteran and made it difficult for him to perform many of the tasks of his daily activities.  Similar statements were provided by M. M. in September 2004, G. S. in May 2005 and E. B. in June 2008.  

The Veteran undoubtedly has many physical problems.  To the extent that these lay statements describe the combined affect of the Veteran's service-connected and non-service-connected conditions the statements are credible.  Indeed, the Veteran has been determined to be permanently and totally disabled and has been awarded pension because of the affects of his service-connected and non-service-connected disabilities.  However, these lay statements are not sufficient to diagnose the service-connected disability as the cause of all his problems.  Whether one medical condition causes another is a medical question requiring a medical opinion.  As lay witnesses, the Veteran and others can provide competent and credible testimony as to what they observe; but, they do not have the medical training and experience to associate the Veteran's myriad of problems with his service-connected right ankle disability.  See 38 C.F.R. § 3.159(a) (2011).  Thus, these statements are not competent or credible evidence as to the extent of the disability caused by the service-connected condition.  Similarly, some of the witnesses reported that they had taken a construction class with the Veteran and that he could not work.  The competency of these statements is limited to the construction work they observed.  That is, the witnesses may be competent to report that the Veteran could not do meet the demands of heavy physical labor, but they are not competent to state that the ankle disability prevented him from pursuing all forms of employment consistent with his education and experience.  To the extent that the Veteran's statement is a claim of secondary service-connection, it is referred to the AOJ for initial adjudication, see the introduction above.  It is noted that service-connection for residuals of right hand and right shoulder injuries secondary to the service-connected right ankle disability was denied by the AOJ in December 2008 and the Veteran did not submit a timely notice of disagreement.  

Background

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant to the evaluation of the service-connected lower extremity disability.  Specifically, the record contains many clinical notes that echo the Veteran's complaints of pain, without providing information as to how pain affects ankle function or otherwise providing evidence as to the extent of the disability.  These need not be discussed in detail because there is no dispute that the Veteran has ankle pain.  The Board finds that any evidence not discussed does not support the claims.   

The report of the July 1995 VA examination shows the Veteran complained of pain at the medial malleolus on standing.  Examination showed there was no swelling or deformity.  There was tenderness along the tibio-talar joint.  The range of motion was from 0 degrees dorsiflexion to 45 degrees plantar flexion.  X-rays disclosed mild tibio-talar arthritis.  The diagnosis was tibio-talar arthritis.  

During his March 1997 VA examination, the Veteran reported right ankle swelling, stiffness, pain, and reduced ambulatory tolerance.   Clinically, he had lateral swelling about the ankle, deformity, and tenderness to palpation laterally at the joint line.  The range of motion was from 20 degrees plantar flexion to 5 degrees dorsiflexion.  His gait was antalgic to the right.   X-rays showed mild degenerative changes in the right ankle.  The diagnosis was mild right ankle arthritis.  

In December 1997, in connection with the Veteran's TDIU claim, his attorney submitted a note from a VA physical therapist.  The Veteran stated that he had severe pain and swelling in his ankle with constant pain.  He was very sensitive to touch and could not do range of motion tests because of pain.  Mild swelling was seen around the ankle.  There was no muscle atrophy.  Treatment goals were to decrease pain and increase motion.   

The record contains VA clinical records.  When seen at the VA podiatry clinic, in December 1998, the Veteran complained of having ankle pain for 20+ years, after an injury in service.  There was a decreased range of motion in the right ankle with pain on motion.  There was a positive Tinel's sign over the intermediate dorsal cutaneous nerve and sural nerve, just distal to the malleolous.   The assessment was radiculomyelopathy and degenerative joint disease.  

Subsequent notes show testing and treatment with medication and injections, but the Veteran's complaints of right ankle pain continued.  In November 1999, the right ankle had pain to palpation laterally and in sinus tarsi, and along the medial malleolus.  There was also pain along the tendo Achilles, peroneal tendons, and extensor digitorum brevis (EDB) belly.  The examiner found 2 centimeter swelling over the lateral ankle, under and anterior to the lateral malleolous.  The assessments were degenerative joint disease of the right ankle and tendinitis of the Achilles tendon and peroneal tendons.   

VA podiatry clinic notes reflect continuing complaints of right ankle pain.  The Veteran was treated with an arthroscopy of the right ankle in June 2000.  Following the procedure, he had pain on palpation of the anterior aspect of the ankle at the arthroscopy portals.  He had pain on range of motion consistent with postoperative pain.  There was no crepitation or tracking.  When seen for follow-up in July 2000, he complained of having quite a bit of pain.  His arthroscopy portals were well healed.  Other findings were essentially the same with pain on palpation of the anterior aspect of the ankle at the arthroscopy portals.  He had pain on range of motion of 3 - 4 centimeters dorsi - or plantar flexion.  There was no crepitation with joint motion.  There were similar complaints and findings in September 2000, December 2000, and February 2001.  

On VA examination in May 2001, the claims file was reviewed.  The Veteran also provided a history of his injury and symptoms.  He reported the June 2000 arthroscopy to remove bone spurs.  He reported that continuing lower extremity pains restricted him to ambulating in the house.  He assessed his pain at 10/10 and constant.  The pain radiated into his foot with weight bearing.  He was unable to tolerate any range of motion due to pain.  He also reported constant effusion or swelling.  Physical examination revealed moderate effusion of the ankle joint.  There was also swelling laterally over the fibula.  He was tender to palpation of the anterior joint line, medially over the deltoid ligament, and laterally over the perineal retinaculaum peroneal tendons.  The peroneal tendons did not subluxate.  There was no subtalar motion.  He tolerated no subtalar motion by inversion or eversion of the ankle.   He did not have tenderness over the toes or Achilles tendon.  Active and passive plantar flexion went to 5 degrees, where it was limited by pain.  Active and passive dorsiflexion went to 7 degrees where it was limited by fatigability.  After repetitive movements, active plantar flexion went to 4 degrees, where it was limited by pain and passive motion went to 5 degrees, where it was limited by pain.  After repetitive movements, active dorsiflexion went to 5 degrees and was limited by pain at 7 degrees.  Passive dorsiflexion went to 7 degrees where it was limited by fatigability.  The impression was right ankle fracture resulting in post traumatic arthritis with some talar beaking and slight joint space narrowing posteriorly and the formation of a talar beak osteophyte anteriorly.  The examiner commented that flare-ups would worsen the condition by 10 percent.  The examiner also expressed the opinion that although the Veteran could not perform any work requiring heavy lifting more than 10 pounds, or prolonged standing more than 5 minutes, he could perform desk type work and so was not unemployable.  

A December 2001 X-ray study revealed mild degenerative joint disease in the first metatarsal phalageal joint and ankle joint, a plantar calcaneal spur, and soft tissue calcification of the ankle joint posteriorly.  A computerized tomography scan disclosed a healed fracture of the calcaneus as well as degenerative changes in the mid-foot and ankle.  Clinical notes continued to follow the Veteran for his complaints of pain.  

On May 15, 2003, the Veteran underwent a surgical procedure for his right foot and ankle pain.  A diagnostic injection of the sinus tarsi and subtalar joint had resulted in the complete relief of pain, so it was decided to do a subtalar joint fusion.  After insertion of the arthroscope, obvious degenerative disease was seen on the posterior and middle facets of the subtalar joint.  Bone and cartilage were abraded and screws were inserted.  The Veteran's recovery was uneventful.  He was to be non-weight-bearing on his right lower extremity and was to use crutches on release from the hospital.  

An August 2003 VA podiatry clinic note shows the Veteran had a myriad of complaints including pain in the back of his heel, where a screw was backing out.  He also complained of numbness on the right side of the foot.  There was pain on palpation at the screw site and mild tenderness on the lateral aspect of the right ankle.  X-rays of the right foot revealed one screw backing out and one still in place.  After preparations, a stab incision was made into the right heel and a screw was removed.  Two sutures closed the incision and the wound was dressed.  The procedure was done in the clinic; hospitalization was not required.  

A physical therapy assessment dated in September 2003 shows the Veteran continued to complain of 10/10 pain in his right ankle.  He had pain and numbness primarily on weight bearing.  He entered the clinic but said he primarily used an electric wheel chair.  The therapist was unable to test motion due to pain.  There was pain and tenderness along the lateral aspect of the right ankle inframalleolar and lateral side of the Achilles tendon.  

The December 2003 VA podiatry clinic note reflects continued complaints of pain and numbness, with pain on palpation.  X-rays showed the fusion of the anterior subtalar joint with a single screw at the posterior facet.  It was questionable whether the fusion was complete or not.  The assessment was status post subtalar joint fusion, possible nonunion.  There were similar complaints and findings in January 2004.  

A podiatry assessment is dated in March 2004.  The Veteran complained of vague pain and stiffness around the right ankle joint since his surgery.  He also complained of numbness around the anterior and lateral aspects of the right ankle joint.  It was noted that an electromyogram had indicated sural and peroneal nerve damage and that the Veteran had back pathology, as shown on magnetic resonance imaging (MRI).  Objectively the incisions on the right foot and ankle were healed.  There was edema at the lateral aspect of the right ankle joint.  There was pain to palpation.  There was pain and numbness on the dorsum of the right foot.  There was pain to palpation of the posterior medial malleolus.  The assessment was status post subtalar joint fusion, right foot, with no sequelae; and, vague lower extremity pain, likely a neurologic source.  In May 2004, there were similar complaints, findings and assessment.  

In a letter dated in May 2004, the Chief Podiatry Resident at the VA Medical Center discussed the Veteran's case.   The doctor expressed the opinion that, since the subtalar joint was now fused, it could no longer be the source of the Veteran's pain.  The doctor believed the Veteran's pain came from outside the foot and was related to a neurologic problem.  

The Veteran's right ankle complaints continued.  An April 2005 note shows he was treated with a walking cast with some success.  In May 2005, He complained of having pain and stiffness in the right ankle joint since his surgery and vague numbness around the anterior and lateral aspects of the right ankle joint.   He insisted he needed more pain medication.  Examination disclosed healed incisions on the right foot and ankle.  There was edema at the lateral aspect of the right  ankle joint.  Neurologically, protective sensation was absent in the right foot to the level of the ankle.  There was pain on palpation of the surgery site and posterior medial malleolus.  There was pain and numbness on the dorsum of the right foot.  A May 2005 X-ray study revealed a moderate degree of degenerative change in the right ankle.  Ossicles were seen dorsal to the calcaneal talus joint and on the lateral aspect.  Deformity of the medial malleolus was noted with possible ossicles.   A surgical screw traversed the calcaneus and talus.  Spurring was identified on the plantar aspect of the calcaneus.  

A VA examination was conducted on May 21, 2005.  The examiner reviewed the claims folder and service treatment records.  The X-rays were also reviewed.  The Veteran recounted his injury in service and subsequent symptoms.  Currently, he had to wear an ankle-foot orthosis to keep the ankle stable and comfortable.  He predominantly used a motorized scooter outside the house and crutches and a cane inside.  He said he could not bear weight on the leg for any significant length of time due to pain.  

Examination disclosed a 1 centimeter by 1 centimeter scar on the dorsum of the right foot at mid-foot level.  It was well healed but slightly tender.  He also had two 0.5 centimeter scars in two locations on the heel.  They were well healed and nonadherent.  There was a soft, thick heel pad, as expected.  There was no motion in the subtalar joint.  Attempts at subtalar motion were painful.  Ankle motion was 10 degrees dorsiflexion and 20 degrees plantar flexion, for a total range of motion of 30 degrees.  There was mild pain throughout the full range of motion.  Active and passive dorsiflexion and plantar flexion were equivalent.  There was some calf and muscle atrophy in comparison to the left side.  X-rays were reviewed and were reported to clearly show a nonunion of the attempt at fusion.  Here was no obvious bony fusion whatsoever.   The screw appeared to be stable and not backing out.  The ankle joint had mild to moderate osteoarthritis, but good alignment.  There was no tendency of the ankle joint to go into varus or valgus alignment.  The mid foot joints showed mild to moderate osteoarthritis.  The impression was residuals of a fracture with deformity of the right ankle.  It was commented that the Veteran had spent his life having difficulty with this.  At this point, he was status post attempted subtalar fusion.  He currently had what the X-rays showed to be a subtalar pseudoarthrosis or nonunion.  The Veteran continued to have a problem and could not bear weight for any time whatsoever.  The examiner expressed the opinion that  the disability would not allow the Veteran to do any prolonged weight bearing or standing.  He could be employed in a seated position only.  

Following the May 2006 VA examination, there were regular visits to the VA podiatry clinic though 2008 with continued complaints of pain, as well as findings of pain and limitation of motion.  

A December 2008 VA podiatry note shows the Veteran reported that his ambulation was limited by pain and he mostly used a wheelchair.  Examination of the right lower extremity revealed chronic skin changes.  There was tenderness to palpation over the ankle joint, the subtalar joint, and mid foot.  The Veteran was very sensitive to touch throughout the foot.  There was pain with subtalar motion.  Review of imaging studies from 2006 disclosed severe subtalar arthritis, no evidence of fusion, lucency around the screw, and the ankle joint intact without degenerative changes.  The assessment was severe right foot and ankle pain with a history of failed subtalar fusion.  The picture was complicated with the diffuse nature of the pain implicating lumbar stenosis and possible nerve damage.  

The Veteran returned to the VA podiatry clinic in January 2009.  He complained that the pain in his right ankle was much worse.  He stated that he tried to stand and then felt a clicking sound in his right ankle.  Medication did not relieve the pain.  He also reported increased swelling around the ankle and decreased sensation in his toes.  Examination disclosed keratoses under the 5th and medial interphalangeal joints on the right.  The incision site in the dorsal area of the right second metatarsal was well healed.  Dorsalis pedis and posterior tibial pulses were not palpable on the right and 2/4 on the left.  Sensation was intact.  Muscle strength was 2/5 on the right and 4/5 on the left.  There was pain on palpation of the lateral malleolus.  The pertinent assessment was status post subtalar fusion, nonunion, subsequent screw removal and subtalar joint and ankle joint degenerative joint disease.  

The Veteran returned to the VA podiatry clinic in early February 2009.  He complained that his right ankle pain was worse than his last visit.  He rated the pain at 10/10 at all times.  He stated that he could not bear any weight on his ankle and had been in a wheelchair since his surgery in 2003.  Objective findings were essentially the same as in January 2009.  The incision site in the dorsal area of the right second metatarsal was well healed.  Dorsalis pedis and posterior tibial pulses were not palpable on the right and 2/4 on the left.  Sensation was intact.  Muscle strength was 2/5 on the right and 4/5 on the left.  There was pain on palpation of the lateral malleolus, anterior ankle joint, and sinus tarsi.  A computerized tomography study showed postoperative internal fixation changes, including arthritic changes of the talo-calcaneal joint.  The pertinent assessment was status post subtalar fusion, nonunion, subsequent screw removal and subtalar joint and ankle joint degenerative joint disease.  

This is the last VA clinical record prior to the February 28, 2009 VA joints examination.  The findings on that examination led a DRO to conclude the Veteran had loss of use of the right foot.  

In September 2009, a Decision Review Officer (DRO) at the RO granted a 40 percent rating for the service-connected right ankle disability, effective February 28, 2009.  This was the highest schedular rating available and the Veteran did not disagree with that evaluation.  However, because there are continuing claims for extraschedular evaluation and TDIU, the Board has reviewed the record on and after February 28, 2009.  

The report of the February 28, 2009 VA joints examination shows the claims file was reviewed.  The Veteran's history was discussed.  His complaints included an inability to put weight on the right lower extremity due to pain.  He used a motorized wheelchair.  The examiner noted an overall deconditioning in the Veteran's lower extremities, bilaterally, while muscle strength was intact.  There was decreased response to testing of sensation, mostly in the toes and bilaterally.  There was an area of dysesthesia around the incision, posteriorly along the heel.  There was a decreased vibratory sense.  The right ankle had a mild amount of swelling.  Right ankle dorsiflexion went to 5 degrees, at which point it was limited by pain and arthrofibrosis.  Plantar flexion went to 15 degrees, at which point it was limited by pain and arthrofibrosis.  Examination of subtalar motion disclosed pain at 5 degrees inversion and 5 degrees eversion.  He was able to stand with a moderate amount of discomfort.  X-rays revealed hardware fixation from the calcaneous to the talus, consistent with subtalar fusion.  However, the subtalar joint showed evidence of a non-union.  Mild post-traumatic arthritis was also noted.  The pertinent diagnoses were right ankle subtalar fusion non-union and mild bilateral peripheral neuropathy of unknown etiology not related to above conditions.  

The examiner noted that the ranges of active, passive and repetitive motion were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes, radiation of pain, or neurologic findings or effect on the usual occupational and daily activities.  As to the right ankle, there did appear to be evidence of moderate ankylosis of the ankle and a non-union of the subtalar joint, causing moderate pain.  It required bracing and possibly a repeat fusion.  

The Veteran had a VA examination in early July 2009.  The claims folder was reviewed.  The Veteran had a traumatic fracture of the right talus in service.  He subsequently developed right foot drop and severe subtalar arthritis.  A bone fusion was reportedly attempted in 2005 (sic) but failed.  It was noted that further surgery was scheduled for later that month.  The Veteran's complaints included hyperesthesia of the entire foot.  The Veteran was fitted with a foot drop type brace.  However, the examiner noted that the Veteran had evidence of movement so he did not have foot drop.  Electromyogram testing had revealed peripheral neuropathy involving the sural nerve, but the findings were bilateral.  He complained of back pain with no true sciatica.  Imaging studies showed central canal stenosis in the cervical and lumbar spine.  

Physical examination showed the Veteran to be well developed and well nourished.  He ambulated with a motorized vehicle.  He stated that he could walk 1/2 to 3/4 of a block with crutches, with pain.  He reported that he had recently been furnished with a foot drop brace, which helped.  However, the examiner stated that foot drop was not evident.  Although the Veteran complained of paresthesias in the lower extremity, muscle strength appeared to be intact without evidence of atrophy.  There was decreased sensitivity to palpation on the plantar aspect of the toes and along the heel area.  Dorsiflexion went from 0 to 5 degrees and was limited by pain.  Plantar flexion went from 0 to 15 degrees and was limited by pain.  Inversion and eversion went to 5 degrees.  The Veteran complained of pain on lateral movements.  The examiner commented that there was no additional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The pertinent diagnosis was traumatic arthritis post subtalar joint arthrodesis with evidence of non-union (failure).  The examiner also diagnosed mild bilateral peripheral neuropathy and stated that it was not related to the Veteran's right ankle and left toe injuries.  The examiner commented that the Veteran was able to ambulate with crutches, although limited primarily by pain.  

Later in July 2009, the Veteran had painful hardware removed from the right subtalar joint.  The procedure was uneventful and he was discharged the same day.  A week later, he was seen at the podiatry clinic for follow-up.  He reported 10/10 pain despite medication.  The incision sight had mild gapping.  There was pain on palpation of the right lateral malleolus, anterior ankle joint, sinus tarsi, and medial malleolus.  The pain on palpation was deep and circumferential.  Motion measurements were not reported.  X-rays disclosed hammer toe deformities of the 2nd through 5th toes.  There were no acute fractures, dislocations, or osteolytic lesions.  There was an old healed impaction fracture of the head of the first metatarsal bone without significant arthritic change.  Post operative changes of a subtalar arthrodesis were noted.  There was a moderately sized bone spur on the plantar aspect of the calcaneous.  The note concluded with an assessment of status post screw removal, subtalar joint, right with packing and hydroset; status post subtalar joint fusion, nonunion, and subsequent screw removal; and subtalar joint and ankle joint degenerative joint disease, right.  

The Veteran reported continuing pain on his August 2009 visit to the VA clinic.  The incision site was well healed.  There was pain on palpation of the right lateral malleolus, anterior ankle joint, sinus tarsi, and medial malleolus.  The pain on palpation was deep and circumferential.  Motion measurements were not reported.  

A December 2009 VA podiatry clinic note shows the Veteran reported that his ankle pain had not improved since his July 2009 screw removal.  He stated pain was present with rest and weight-bearing.  He did not do much weight bearing because of ankle and back pain.  He continued to wear a CAM walker on the right foot.  Examination disclosed keratosis at the healed incision site.  There was pain on palpation of the right lateral malleolus and lateral sinus tarsi, as well as the subtalar joint laterally and medially.  Range of motion produced pain in the subtalar and ankle joints.  Motion measurements were not reported.  

In March 2010, the Board remanded the case with a request that a physician provide supplemental comments as to whether the Veteran's right ankle injury residuals may be characterized as moderate, moderately-severe, or severe.  The Board also specified that the doctor should review the claims folder and consider whether the clinical findings show distinct time periods when the right ankle disability exhibited symptoms that would warrant a different conclusions.  The Veteran was examined in April 2011.  The claims folder was reviewed.  The Veteran provided a history including injury in service, post service symptoms and treatment, including internal fixation in July 2009.  The Veteran reported continuing pain and tenderness.  He used an orthosis about 50 percent of the time.  He also had severe back problems, for which he used a brace about 50 percent of the time.  Pain was most severe when he attempted to do any weight bearing on the right ankle.  He used crutches around the house.  He used a motorized chair to get out and about in the community.  He said he had a caretaker for 4 hours a day, 5 days a week.  He also reported numbness in his toes.  

On examination, the Veteran was noted to be sitting in his motorized chair wearing a short leg orthosis on the right.  The orthosis was removed.  The Veteran had a well healed incision over the os calcis consistent with removal of one screw.  It was occasionally tender to palpation.  There was no evidence of any drainage.  There was slight thickening at the scar site.  The scar was a maximum of 3/8 inch at its largest diameter.  The active range of ankle motion was from 0 to 5 degrees with pain at 5 degrees.  Plantar flexion went from 0 to 20 degrees with stiffness at 20 degrees.  The Veteran stated that dorsiflexion and plantar flexion, with the knee in flexion, caused severe back pain.  There was no obvious motion in the subtalar joint.  He was able to move his toes fully without painful motion.  Color and temperature of the toes was within normal limits.  The impression was postoperative subtalar fusion secondary to previous fracture with internal fixation.  The examiner commented that the active, passive, a repetitive ranges of motion were the same.  He specified that there was no loss of joint function with use, due to pain, weakness, fatigability, incoordination or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  There were no neoplasms, subluxation, instability, bladder or bowel complaints.  The examiner summarized that he would characterize the Veteran's foot and ankle residuals as moderately severe secondary to the fact that he was using a brace, requiring help regarding assistance with ambulation, using a motorized wheelchair, and requiring an aide to assist him 5 days a week.  The majority of his symptoms were related to his right foot and less to his right ankle.  

In May 2011, the VA physician who examined the Veteran in April 2010 reviewed the claims file and expressed the opinion that the Veteran's right ankle disability was moderate.  The physician again reviewed the claims file in November 2011 and expressed the opinion that the Veteran's right ankle disability was moderate.  The doctor explained that the pain he had as well as the limited mobility qualified him for moderate symptoms in his right ankle.   

The most recent medical record from the VA podiatry clinic is dated in November 2011.  It shows the Veteran continued to complain of pain.  He was continuing to use a walker despite previous instructions not to and claimed it provided some relief.  He was noted to be very demanding and easily agitated.  The examiner noted mild keratosis on the posterior heel overlying the healed incision site on the right.  There was non-pitting edema over the medial and lateral aspects of the right ankle.  The was pain on palpation of the lateral malleolus, lateral sinus tarsi, and the right subtalar joint, laterally and medially.  There was pain to the subtalar joint with ankle joint and subtalar joint range of motion on the right.  (The ranges of motion were not reported.)  Muscle strength on the right was undetermined due to pain.  Other findings led to diagnoses of onychomycosis, porokeratosis, radiculopathy, subtalar and ankle joint degenerative joint disease, right, and status post subtalar joint fusion, nonunion, and subsequent screw removal.  The examiner noted that he discussed radiculopathy and degenerative joint disease of the spine and that most of the pain seemed to be from the radiculopathy as he did not respond at all to previous subtalar joint injections.  The Veteran was also advised to discontinue the use of the CAM walker and use one of the other braces VA made for him, as needed.  He was nonambulatory most of the time using a motorized wheelchair.  He was advised to wear whatever was most comfortable as his pain was mostly from radiculopathy.  

Discussion

In October 2005, the Board found that, "The problems with his right ankle, however, affect not only his ankle joint, but the subtalar joint as well."  Therefore, the Board did not have to limit the rating to 20 percent for a limitation of ankle motion under Diagnostic Code 5271, but was able to assign a higher rating under the criteria for foot injuries, Diagnostic Code 5284.  The Board awarded a 30 percent rating but did not set an effective date.  The RO subsequently set an effective date of May 21, 2005, the date  of a VA examination.  However, the Board finds that the first evidence of significant involvement of the subtalar joint is found in 2003.  The evidence prior to the surgery is not clear as to the limitation associated with the subtalar joint; however it is clear that the subtalar joint was a major factor in the attempt at fusion on May 15, 2003.  Therefore, that is the appropriate effective date for rating the disability associated with the subtalar joint.  

In September 2009, while the case was on remand from the Board, a Decision Review Officer (DRO) at the RO found that the Veteran had a loss of use of his right foot and granted a 40 percent rating, effective February 28, 2009, the date of a VA examination.  The DRO explained that the Veteran was unable to walk without a brace and crutches and usually used a wheelchair.  The Board's review shows that level of impairment goes back much earlier than the 2009 VA examination.  It was at least evident by the time of the 2005 VA examination.  In fact, while the podiatry notes immediately after the May 2003 attempted fusion showed that the subtalar joint was fused, later imaging studies showed it was not.  The fusion was attempted in May 2003 and it was only a few months later, in August 2003, that a screw was backing out and had to be removed.  The subsequent VA clinical records showing that the attempted fusion had failed give credence to the Veteran's complaints of pain and an inability to bear weight on his right lower extremity as of the date of the surgery.  Because the Veteran was unable to bear weight on the right lower extremity as of the date of the surgery, the Board finds that, as of the date of surgery, May 15, 2003, the Veteran lost the use of his right lower extremity and a 40 percent rating is warranted from that date.  

The Board notes the medical opinions to the effect that the ankle disability was moderate.  Maybe, by itself, it was.  However, the Board determined in October 2005 that the service-connected disability involved the subtalar joint as well.  As discussed above, that joint had a failed attempt at fusion resulting in a nonunion from 2003.  Consequently, the medical opinion that the ankle joint disability was moderate does not provide a preponderance of evidence.  Rather, it is outweighed by the very extensive record showing that the Veteran suffered the residuals of the failed fusion including nonunion and pain preventing him from bearing weight on the right foot.  That is, the symptoms did substantially interfere with propulsion, balance, etc. to the extent that the Veteran would have been equally well served by an amputation stump and prosthesis from the date of the 2003 surgery.  See 38 C.F.R. § 3.350(a)(2).  

In reaching this conclusion, the Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected right lower extremity disability warrants a 40 percent rating from May 15, 2003.  The evidence prior to that time does not raise a reasonable doubt that the service-connected right ankle disability involved other parts of the foot, such as the subtalar joint.  More over, the evidence prior the May 15, 2003, does not show that the service-connected disability produced more than a marked limitation of right ankle motion.  At no time prior to May 15, 2003, did the service-connected right lower extremity disability exceed the criteria for a 20 percent rating.  



Extraschedular Rating

A case may be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for the assignment of an extraschedular rating.  The applicable regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as "marked" inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

In its October 2005 decision, the Board wrote:
The Board has reviewed the record with these mandates in mind.  The veteran has had surgeries on his right ankle, and has been given temporary total ratings for convalescence following those surgeries.  His right ankle does markedly interfere with his employability, as it renders him unable to hold employment that would require prolonged or even moderate periods of weight bearing.  The rating criteria under Diagnostic Code 5284, however, appear to adequately account for such impairment, as those criteria consider various degrees of foot disability, up to the actual loss of use of a foot.  The Board finds, therefore, that the veteran's right ankle impairment fits within the regular schedular criteria, and can be appropriately evaluated under those criteria.  Therefore, it is not necessary to refer the case to the appropriate official for consideration of an extraschedular rating.  (Emphasis added.)

In its March 2007 decision to vacate and remand the 2005 Board decision, the Court wrote, "Perhaps it is inartful wording but inasmuch as the Board found that [the Veteran's] disability 'markedly interfere[ed]' with his employability, it should have further explained why such marked interference did not warrant forwarding his claim for consideration of an extraschedular rating."  

The Board apologizes for any inartful wording.  It the context of this case, it must be noted that the term "marked" has several meanings, as it is used as the criteria for maximum 20 percent ratings for the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5273 (2011).  In its 2005 decision, the Board did use the term in regard to the impact on employment but then went on to discuss, for over half the paragraph, why the rating schedule was adequate for rating the Veteran's lower extremity disability.  This appeared to say the criteria for referral were met and then say the criteria were not met.  Because of this conflict, the Court found the explanation did not facilitate review.  Herein, the Board will endeavor to overcome our previous shortcomings and provide an explanation that can be easily understood by the appellant and can, if he wishes, facilitate review by the Court.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  

The rating schedule for the lower extremities goes all the way up to a 40 percent rating for loss of use of the foot.  Loss of use of the foot means that no effective function remains other than that which is served by an amputation stump below the knee with the use of a suitable prosthetic appliance.  It means that the acts of balance, propulsion, etc, could be accomplished equally well by an amputation stump with prosthesis.  Examples of situations where there is loss of use include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of the extremity, shortening of the lower extremity of 31/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop.  38 C.F.R. § 3.350(a)(2).  Such a loss of use would prevent a claimant from engaging in employment that required prolonged standing or walking.  Thus, the rating schedule takes into account a wide range of disability.  More importantly, it takes into account all of the disability demonstrated in this case.  

In the Veteran's April 2006 brief to the Court, his attorney alleged that the Board failed to provide adequate reasons or bases for the denial of consideration of an extraschedular rating.  The attorney noted several statements from the Veteran, recorded in the clinical records, to the effect that he said he found it impossible to work because of his foot.  That is the Veteran's claim, it is not competent evidence.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  

The attorney also noted that the Veteran stated that he wore an ankle orthosis, and could not bear weight on his right leg for an extended period of time without significant pain.  He further stated that he used a cane or crutches around the house and a motorized scooter outside.  The use of such assistive devices is consistent with a loss of use.  Persons with a loss of use commonly use such devices to assist them in getting around, so the use of such devices is not evidence of something exceptional.  

The attorney also claimed that the Veteran had "numerous" surgeries on his right ankle.  The confirms that the Veteran had only a few surgeries in the course of the claim.  There was an arthroscopy in 2000 and subtalar joint fusion in 2003.  Screw removal in 2003 was done in the clinic and hospitalization was not required.  Screw removal in 2009 was done in the hospital but it was a same day procedure.  These four procedures during the 15 year course of the claim do not amount to frequent hospitalizations.  More importantly, they are not shown to have the impact of "frequent hospitalizations" that the regulation requires for an extraschedular evaluation.  

After considering the arguments advanced on behalf of the Veteran, as well as the entire record to date, the Board does not find "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the service-connected lower extremity disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected right lower extremity disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The veteran is service connected for residuals of a right ankle injury with traumatic arthritis status post subtalar joint arthrodesis (rated at 40 percent), scar of the right ankle associated with the right ankle injury with traumatic arthritis status post subtalar joint arthrodesis (rated at 10 percent), residuals of a laceration of the left great toe with partial amputation (rated at 10 percent), and a scar of the left great toe associated with residuals of the laceration of the left great toe with partial amputation (rated at 10 percent).  His combined rating, including the bilateral factor, is 60 percent.  38 C.F.R. §§ 4.25, 4.26 (2011).  

The service records show that, during his military career, the Veteran rose to the rank of sergeant.  In his August 1997 application, the Veteran certified that he had worked in clerical and housekeeping positions for VA from 1977 to 1981.  In 1984, he completed two years of college and obtained an associates degree in applied science, air conditioning and refrigeration.  The transcripts show that he completed general educational courses, as well as courses specializing in air conditioning and refrigeration.  

Since his multiple service-connected disabilities are rated at less than 70 percent disabling, the veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  If, however, the rating board considers that he is, in fact, unemployable because of service-connected disabilities, in spite of not meeting the schedular criteria, such a case is to be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  To receive compensation for being totally disabled, a claimant must be unemployable solely as a result of service-connected disabilities.  For a veteran to prevail on such a claim, it is necessary that the record reflect some factor that places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  That is important in this case, because VA has already determined that the Veteran is unemployable and has a permanent and total disability for pension purposes.  Pension is based on the entire disability picture, including age and non-service-connected disorders; whereas, the current claim for higher compensation payments must be based solely on the service-connected disabilities with due regard for education and experience.  Compensation cannot be based on non-service-connected disorders.  38 C.F.R. § 4.14 (2011).  

The medical evidence pertaining to the right lower extremity is discussed at length above and will not be repeated here.  The Veteran's other service-connected disability is his left toe injury.  His left great toe was injured by a lawn mower during service.  The Board has considered all the evidence of record pertaining to the left toe.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A VA podiatry clinic note from February 2009 shows the Veteran complained of pain in the left hallux (great toe) nail.  He reported the lawn mower accident and partial amputation in the 1970.  He subsequently had the nail removed to decompress pain in the digit.  Keratosis was noted on the distal tip of the left hallux.  Debridement of the left hallux nail and keratosis was declined.  

The report of the February 2009 VA joints examination shows the Veteran had a partial amputation of the distal phalanx of the left great toe.  He had chronic nail bed deformity.  He also developed a bunion or hallux valgus deformity of the left foot.  On examination, he was noted to have a hallux valgus deformity of the left first metatarsophalangeal joint, with prominent medial eminence.  The left great toe had a partial medial distal phalanx soft tissue amputation with mild deformity of the nail bed.  The residual nail bed was somewhat tender to palpation of the residual scar.  There was mild pes planus of the left foot.  The examiner expressed the opinion that this was unrelated to the great toe injury and that the hallux valgus also appeared to be unrelated.  The examiner found that the ranges of motion were normal, without painful limitation.  X-rays studies showed that the distal phalanx and metatarsal were intact.  There was no loss or amputation of the bony structures of the left foot.  The diagnosis was a stable left great toe injury.  

In regard to employability, on the February 2009 VA examination, the examiner expressed the opinion that it would be difficult for the Veteran to perform work requiring continuous standing or walking for more than 5 minutes.  However, given his ability to use the motorized wheelchair, depending on his skill level, he should be able to perform desk type work.  

On examination in July 2009, there were residuals of the traumatic amputation of the left great toe in the mid-portion of the distal phalanx, with mild deformity.  There was subjective tenderness to palpation of the residual scar.  The left foot also had pes planus and a bunion deformity.  The examiner expressed the opinion that these were unrelated to the toe injury.  

In March 2010, the Board determined that the left toe laceration residuals were not more than 10 percent disabling.  The subsequent evidence does not reflect any increase in the service-connected left toe disability.  

As discussed above, the service-connected right lower extremity disability would prevent the Veteran from engaging in any type of work that would involve prolonged standing or walking.  However, his right lower extremity disability would not prevent him from engaging in sedentary work at a desk or work bench.  The Board emphasizes the medical opinions to that effect.  

On VA examination in May 2001, the physician expressed the opinion that although the Veteran could not perform any work requiring lifting more than 10 pounds, or prolonged standing more than 5 minutes, he could perform desk type work and so was not unemployable.  The May 2005 VA examination concluded with the opinion that the Veteran could be employed in a seated position only.  The February 2009 VA examination resulted in a medical opinion that the service-connected disability would not prohibit sedentary work.  Thus, there are three medical opinions to the effect that the Veteran is employable despite his service-connected injuries.  There is no competent medical opinion that the service-connected disabilities prevent the Veteran from working.  

As discussed above, review of the evidence pertaining to the left lower extremity disability shows it would not significantly contribute to the overall disability picture.  That is, the service-connected right and left lower extremity disabilities are not of such severity that they would combine to prevent the Veteran from engaging in sedentary employment.  Similarly, the service-connected right and left lower extremity disabilities would not prevent the Veteran from getting to work.  In fact, the record indicates that he drives.  During service, the Veteran rose to the rank of sergeant, a position of responsibility usually involving supervising others.  After service, he worked for VA in administrative capacities for several years.  He subsequently completed a challenging course of study to obtain an associates degree.  In short, before he was overcome by his non-service-connected schizophrenia, the Veteran had demonstrated a variety of talents and the ability to handle a wide range of duties that would not require prolonged walking or standing.  Persons with his level of education and experience are frequently and routinely engaged in sedentary work at desks and workbenches.  The service-connected disabilities would not prevent the Veteran from engaging in some form of substantially gainful employment consistent with his education and experience.  

In conclusion, the evidence does not show that the veteran's service-connected disabilities have prevented him from performing the physical and mental acts required for gainful employment and there are no circumstances which would place his case in a different position than similarly-rated veterans.  The preponderance of evidence in this case shows that the service-connected disabilities are not of sufficient severity as to prevent the Veteran from engaging in some form of substantially gainful employment consistent with his education and occupational experience.  Consequently, the Board is forced to conclude that he does not have service-connected disabilities which are sufficient to produce unemployability without regard to advancing age.  See Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The extensive medical record in this case provides a preponderance of the evidence against a finding that this case should be referred to for extraschedular consideration, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b).

In its March 2007 decision, the Court discussed the limitations posed by the Veteran's schizophrenia.  There is no doubt that the Veteran's schizophrenia, by itself, without regard to physical impairments, precludes any type of employment.  Pension has been awarded on that basis.  A VA psychiatry progress note, dated in January 2010, shows the Veteran's Global Assessment of Functioning was 38.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  See Cathell v. Brown, 5 Vet. App. 539 (1996).  Nevertheless, the Board is prohibited by law from considering this non-service-connected disability in a claim for compensation.  Compensation is paid for service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002).  Compensation cannot be based on non-service-connected disorders.  38 C.F.R. § 4.14 (2011).  TDIU is based only on service-connected disabilities.  38 C.F.R. § 4.16 (2011).  Therefore, the limitations posed by the Veteran's several non-service-connected disabilities, including schizophrenia, a neck disorder, a back disorder, and additional foot disorders such as pes planus and hallux valgus are not for consideration in determining whether the service-connected disabilities render him totally disabled.  This brings us back to the service-connected foot and ankle disabilities which, as discussed above, would not by themselves prevent the Veteran from pursuing substantially gainful sedentary employment consistent with his experience and 14 years of education.  


ORDER

A 40 percent rating for right lower extremity injury residuals with traumatic arthritis is granted effective May 15, 2003.  

A rating in excess of 20 percent for right lower extremity injury residuals with traumatic arthritis prior to May 15, 2003 is denied.  

An extraschedular rating for right lower extremity injury residuals with traumatic arthritis is denied.  

A total disability rating, for compensation purposes, based on individual unemployability, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


